[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION 
The court having heard the arguments of the parties on May 21, 2001 hereby orders that the Application for Order to Proceed with Arbitration (#101)is hereby granted. The defendant's Motion to Stay (#105), dated November 13, 2000 is hereby denied. The denial of the Motion For Stay, originally entered on April 25, 2001, is hereby reaffirmed.
The court makes no findings on the merits of any factual issues regarding the dispute between the parties. The court's findings, to date, are limited to the memorandum of decision regarding the defendant's motion for stay, which was denied on April 25, 2001, and the orders entered on this date.
THE COURT
by ARNOLD, JUDGE.